Case 3:19-cv-05587-FLW-ZNQ Document 69 Filed 09/21/20 Page 1 of 18 PageID: 795




 *NOT FOR PUBLICATION*

                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


     B.K., THE NEW JERSEY OFFICE OF THE
     PUBLIC DEFENDER, and EMILY DOE,

                             Plaintiffs,
                                                              Civ. Action No. 19-05587 (FLW)
         v.
                                                                          OPINION
     GURBIR S. GREWAL, ATTORNEY
     GENERAL FOR THE STATE OF
     NEW JERSEY,

                             Defendant.


 WOLFSON, Chief Judge:

         In this action, plaintiffs B.K. and Emily Doe (“Plaintiffs”) have filed separate civil

 complaints,1 in which they challenge the constitutionality of the registration scheme in Megan’s

 Law, N.J.S.A. 2C:7-1 et seq., as applied to juvenile sex offenders. Plaintiffs are both currently

 young adults residing in New Jersey. They were each adjudicated delinquent for committing sex

 offenses as juveniles and, thus, are subject to the reporting and registration obligations of Megan’s

 Law. The thrust of Plaintiffs’ claims is that Megan’s Law should apply differently to registrants

 who committed sex offenses when they were juveniles because, for a host of reasons (including

 incomplete brain development), they allegedly are less likely to recidivate upon reaching

 adulthood. Plaintiffs submit that juvenile sex offenders must be afforded an opportunity to present

 evidence to show that they are unlikely to re-offend and, thus, are entitled to be relieved of their


 1
         B.K. filed his original complaint in this action on February 13, 2019 (see ECF No. 1 (hereinafter,
 “B.K. Compl.”)), and Emily Doe subsequently intervened with the filing of her complaint on December 10,
 2019 (see ECF Nos. 32 (hereinafter, “Doe Compl.”)).


                                                     1
Case 3:19-cv-05587-FLW-ZNQ Document 69 Filed 09/21/20 Page 2 of 18 PageID: 796




 registration obligations under Megan’s Law. They base their claims on multiple constitutional

 theories, including violations of the due process and equal protection guarantees afforded under

 the United States and New Jersey Constitutions.

        Presently before the Court are two separate motions brought by defendant Gurbir S.

 Grewal, Attorney General for the State of New Jersey (“Defendant”), to dismiss both of Plaintiffs’

 complaints, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. In both motions,

 Defendant contends that each of Plaintiff’s constitutional claims fails as a matter of law. Plaintiffs

 oppose the motions, arguing that they have sufficiently alleged that Megan’s Law violates their

 constitutional rights and those of other juvenile sex offenders. Having considered the parties’

 submissions, the Court finds that Plaintiffs have failed to allege a violation of the United States

 Constitution, and, absent any federal claim, the Court declines to exercise supplemental

 jurisdiction over Plaintiffs’ remaining state-law claims. Accordingly, for the reasons set forth

 below, Defendant’s motions are GRANTED.

 I.     BACKGROUND

        A.      Megan’s Law

        In 1994, the New Jersey Legislature enacted Megan’s Law, which imposes reporting and

 registration obligations upon persons who have been convicted or adjudicated delinquent for

 commission of certain prescribed sex offenses. See N.J.S.A. 2C:7-1 et seq. In enacting Megan’s

 Law, the New Jersey Legislature declared that “[t]he danger of recidivism posed by sex offenders

 and offenders who commit other predatory acts against children, and the dangers posed by persons

 who prey on others as a result of mental illness, require a system of registration that will permit

 law enforcement officials to identify and alert the public when necessary for the public safety.”

 N.J.S.A. 2C:7-1(a). The Legislature further declared that “[a] system of registration of sex

 offenders and offenders who commit other predatory acts against children will provide law


                                                   2
Case 3:19-cv-05587-FLW-ZNQ Document 69 Filed 09/21/20 Page 3 of 18 PageID: 797




 enforcement with additional information critical to preventing and promptly resolving incidents

 involving sexual abuse and missing persons.” N.J.S.A. 2C:7-1(b)

        The registration requirements under Megan’s Law that Plaintiffs challenge in this case are

 set forth in N.J.S.A. 2C:7-2. Upon adjudication of a prescribed sex offense,2 a sex offender must

 register with the police department in the municipality where he or she lives by providing

 fingerprints and information about his or her residency, employment, and school enrollment. See

 N.J.S.A. 2C:7-2(c). Registrants are categorized into three tiers based on an assessment of their

 risk of re-offense, with registrants classified as “Tier One” deemed to have the lowest risk to re-

 offend and those classified as “Tier Three” deemed to have the highest risk. See N.J.S.A. 2C:7-

 8(c). For Tier One registrants, like B.K. and Emily Doe, notification is limited to “law enforcement

 agencies likely to encounter the person registered.” N.J.S.A. 2C:7-8(c)(1). Following registration,

 a Tier One registrant must annually verify his or her address, notify the municipal law enforcement

 agency upon a change of address, employment, or school enrollment status, and re-register with

 the appropriate law enforcement agency within 10 days before moving to a new municipality. See

 N.J.S.A. 2C:7-2(d), (e). A Tier One registrant who fails to update his or her registration may be

 found guilty of committing a crime of the third degree. See N.J.S.A. 2C:7-2(d).

        Under Subsection (f) of N.J.S.A. 2C:7-2, a registrant is permitted to apply to the New

 Jersey Superior Court to terminate his or her registration obligations “upon proof that the person

 has not committed an offense within 15 years following conviction . . . and is not likely to pose a

 threat to the safety of others.” N.J.S.A. 2C:7-2(f) (hereinafter, “Subsection (f)”). Although the

 15-year time bar in Subsection (f) refers only to an “offense . . . following conviction,” the statute

 has been enforced by Defendant, and assumed by the courts, as requiring that juvenile sex


 2
        The specific offenses for which registration is required are identified in N.J.S.A. 2C:7-2(b).


                                                     3
Case 3:19-cv-05587-FLW-ZNQ Document 69 Filed 09/21/20 Page 4 of 18 PageID: 798




 offenders—who are “adjudicated delinquent” for predicate sex offenses—also register for at least

 fifteen years. See State in Interest of C.K., 233 N.J. 44, 75 (2018) (stating that “Subsection (f). . .

 allows for a juvenile sex offender to be relieved of [the registration and notification] requirements

 fifteen years after his juvenile adjudication or release from a correctional facility, provided he has

 been offense-free and ‘is not likely to pose a threat to the safety of others’”) (emphasis added).

 During that period of time, a juvenile sex offender is unable to present evidence to a court regarding

 his or her risk (or lack thereof) of committing future sex offenses. Thus, upon adjudication of

 delinquency for a sex offense, juveniles are subjected to the registration requirements of Megan’s

 Law for a minimum of fifteen years, without any assessment of their risk to the public.

        B.      Plaintiffs’ Background and Sex Offense History

                (1)     B.K.

        In his complaint, B.K. states that he is twenty-three years old and resides in Union County,

 New Jersey. (B.K. Compl. at ¶ 22.) He committed sex offenses as a juvenile, between the ages of

 fourteen and fifteen years old, and was adjudicated delinquent for those offenses on June 27, 2012,

 at the age of sixteen. (B.K. Compl. at ¶ 25.) As a result of that adjudication, he was sentenced to

 probation for two years, and was required to register under Megan’s Law. (B.K. Compl. at ¶ 26.)

 Having been classified as a Tier One registrant under Megan’s Law, B.K. is required to verify his

 address with local law enforcement annually, and to re-register upon any change of address,

 employment, or school enrollment status. (B.K. Compl. at ¶ 28.)

        Since his adjudication at the age of sixteen, B.K. maintains that he graduated from high

 school and college, and now works as a financial analyst at a large international

 telecommunications company in the tristate area. (B.K. Compl. at ¶¶ 29, 32.) B.K. asserts that he

 will eventually be required to travel both within the United States and internationally for his

 company, and alleges that his job may be jeopardized if he faces travel restrictions due to his status


                                                   4
Case 3:19-cv-05587-FLW-ZNQ Document 69 Filed 09/21/20 Page 5 of 18 PageID: 799




 as a Megan’s Law registrant. (B.K. Compl. at ¶¶ 32-33.) B.K. submits that he has undergone two

 psychological evaluations in the years following his discharge from probation. (B.K. Compl. at

 ¶¶ 36, 39, 43.) B.K. claims that they showed “no signs of serious psychological problems” and

 that he now poses a very low risk to the community. (B.K. Compl. at ¶¶ 43, 47.)

        C.      Emily Doe

        In her complaint, Emily Doe states that she is twenty years old and resides in Mercer

 County, New Jersey. (Doe Compl. at ¶ 15.) Like B.K., Emily Doe also committed a prescribed

 sex offense when she was juvenile, at age fourteen, and was adjudicated delinquent for that sex

 offense on October 17, 2014. (Doe Compl. at ¶¶ 15, 31.) As a result of that adjudication, she was

 sentenced to probation with a residential placement, and was required to register under Megan’s

 Law. (Doe Compl. at ¶¶ 15, 31.) Like B.K., Emily Doe is classified as a Tier One registrant and,

 therefore, subject to the annual verification requirement and the re-registration requirement upon

 any change of address, employment, or school enrollment status. (Doe Compl. at ¶ 28.)

        Since her adjudication at the age of fourteen, Emily Doe maintains that she has obtained a

 high school diploma and has taken several business courses through a technical school. (Doe

 Compl. at ¶ 25.) She states that she plans to transfer her credits to her local community college

 and earn a degree in the next few years. (Doe Compl. at ¶ 25.) At the time of the filing of her

 complaint, she states that she was pregnant with her first child, a girl due in January 2020. (Doe

 Compl. ¶ 27.) Emily Doe submits that she is a “rehabilitated young person.” (Doe Compl. at

 ¶ 29.) She states that she was placed in a group home and afforded various therapeutic services

 that helped her address the underlying causes of her offense. (Doe Compl. at ¶ 32.) She asserts

 that “she has made remarkable progress in therapy and socially and now presents a negligible risk

 of sex offense recidivism.” (Doe Compl. at ¶ 45.)




                                                 5
Case 3:19-cv-05587-FLW-ZNQ Document 69 Filed 09/21/20 Page 6 of 18 PageID: 800




           D.     Plaintiffs’ Claims and Procedural History

           On February 13, 2019, B.K. filed a civil complaint in this Court, seeking declaratory and

 injunctive relief against Defendant. (See ECF No. 1.) On December 10, 2019, the New Jersey

 Office of the Public Defender filed a civil complaint intervening in the case on behalf of Emily

 Doe. (ECF No. 32.) In their complaints, Plaintiffs allege that the State of New Jersey’s

 enforcement of the registration requirements of Megan’s Law against each of them constitutes an

 ongoing violation of both their and other juvenile sex offenders’ federal and state constitutional

 rights.

           Each of Plaintiffs’ constitutional claims appears to fall within one of three categories. In

 the first category, Plaintiffs assert that the registration scheme of Megan’s Law—and, in particular,

 the 15-year time bar of Subsection (f)—violates their substantive due process protections and those

 of other juvenile sex offenders, because the challenged provisions are neither narrowly tailored to

 satisfy a significant or compelling state interest, nor rationally related to a legitimate state interest.

 (See B.K. Compl. at ¶¶151-157 (First Count), ¶¶ 158-164 (Second Count), ¶¶170-173 (Fourth

 Count); Doe Compl. at ¶¶ 72-75 (Count One), ¶¶ 76-78 (Count Two).) In the second category,

 Plaintiffs assert that imposing the requirements of Megan’s Law upon them and other juvenile sex

 offenders, absent allowing them to present evidence of their lack of dangerousness, constitutes an

 irrebuttable presumption of dangerousness prohibited by the procedural due process protections of

 the United States Constitution and New Jersey Constitution. (B.K. Compl. at ¶¶165-169 (Third

 Count), ¶¶ 174-178 (Fifth Count); Doe Compl. at ¶¶ 79-82 (Count Three).) In the third category,

 Plaintiffs asserts that the application of Megan’s Law to them and other juvenile sex offenders

 violates the equal protection guarantees and procedural due process protections of the United

 States and New Jersey Constitutions, because the different treatment afforded under the law




                                                     6
Case 3:19-cv-05587-FLW-ZNQ Document 69 Filed 09/21/20 Page 7 of 18 PageID: 801




 between juvenile sex offenders and juvenile offenders without a sex offense history is arbitrary.

 (B.K. Compl. at ¶¶ 179-182 (Sixth Count); Doe Compl. at ¶¶ 83-84 (Count Four).)3

         On March 13, 2020, Defendant filed separate motions to dismiss the complaints of

 Plaintiffs under Rule 12(b)(6) of the Federal Rules of Civil Procedure, asserting that each of

 Plaintiff’s constitutional theories fails as a matter of law. (See ECF No. 42, 43.) On May 18, 2020,

 Plaintiffs filed their oppositions to Defendant’s motions (see ECF No. 48, 50), and, on July 24,

 2020, Defendant filed replies in further support of his motions (see ECF Nos. 62, 63.)

 II.     DISCUSSION

         A.       Substantive Due Process Claims

         The Due Process Clause of the Fourteenth Amendment prohibits states from depriving

 “any person of life, liberty, or property, without due process of law.” U.S. Const. Amend XIV,

 § 1. The prohibition contains both a procedural and substantive component. See Steele v. Cicchi,

 855 F.3d 494, 501 (3d Cir. 2017); Troxel v. Granville, 530 U.S. 57, 65 (2000); Planned Parenthood

 of S.E. Pa. v. Casey, 505 U.S. 833, 846 (1992). The substantive component “limits what [the]

 government may do regardless of the fairness of procedures that it employs,” Steele, 855 F.3d at

 501, (citation omitted), “in order to ‘guarantee protect[ion] against government power arbitrarily

 and oppressively exercised.’” Id. (quoting Cty. Of Sacramento v. Lewis, 523 U.S. 833, 846




 3
          In addition to her constitutional claims, Emily Doe also asserts a pendant state-law claim based on
 the statutory language of Subsection (f). Specifically, in Count Five of her complaint, Emily Doe asserts
 that a plain reading of the statute precludes the application to juveniles of the provision requiring Megan’s
 Law registrants to demonstrate that they have not committed an offense for 15 years before they may apply
 to terminate their obligations under the law. In support of her argument, Emily Doe points to the fact that
 Subsection (f) explicitly references “convictions” as opposed to “adjudication of delinquency” as a
 triggering event. (See Doe Compl. at ¶¶ 85-92.) Subsequent to the filing of Defendants’ pending motions
 to dismiss, on May 18, 2020, Emily Doe cross-moved for partial summary judgment on Count Five,
 pursuant to Rule 56 of the Federal Rules of Civil Procedure. (See ECF No. 49.) Because I am dismissing
 all of Plaintiff’s federal claims, and I decline to exercise supplemental jurisdiction over any remaining state-
 law claims, I do not reach Emily Doe’s motion for partial summary judgment.


                                                        7
Case 3:19-cv-05587-FLW-ZNQ Document 69 Filed 09/21/20 Page 8 of 18 PageID: 802




 (1998)).    It “provides heightened protection against government interference with certain

 fundamental rights and liberty interests.” Washington v. Glucksberg, 521 U.S. 702, 719 (1997);

 see also Reno v. Flores, 507 U.S. 292, 301-302 (1993). Thus, when a challenged statute infringes

 upon a “fundamental” right, the statute is subjected to heightened scrutiny, and ordinarily will not

 be upheld “unless the infringement is narrowly tailored to serve a compelling state interest.”

 Flores, 507 U.S. at 302. However, when no such fundamental right is implicated, a challenged

 statute “need only be rationally related to a legitimate State interest.” Holland v. Rosen, 895 F.3d

 272, 296 (3d Cir.), cert. denied, 139 S. Ct. 440, 202 L. Ed. 2d 319 (2018).

         Here, Plaintiffs contend that heightened scrutiny should be applied to the registration

 scheme of Megan’s Law, because Plaintiffs and other juvenile sex offenders possess liberty

 interests that are affected during the period of the 15-year time bar of Subsection (f). In particular,

 Plaintiffs assert that the registration scheme under Megan’s Law infringes upon their “fundamental

 right to travel,” as it requires sex offenders to re-register each time they change a place of

 residence, work, or school.4 Plaintiffs alternatively contend that even if no fundamental right is

 implicated, the registration scheme under Megan’s Law violates their substantive due process

 rights because there is no rational relationship to a legitimate state interest. In response, Defendant


 4
          In her opposition papers, Emily Doe also asserts that another provision of Megan’s Law implicates
 a fundamental right under the Free Exercise Clause of the First Amendment. Specifically, she contends
 that that N.J.S.A. 2C:7-23(a) “burdens the free exercise of religion by prohibiting juvenile offenders from
 participating in religious organizations that serve youth.” (Doe Opp. Br. at 24.) However, Emily Doe
 makes no mention of the Free Exercise Clause or the First Amendment in her complaint, and she does not
 plead any facts showing that Megan’s Law has affected her ability to freely exercise her religion. Rather,
 these allegations are raised for the first time only in her opposition papers. The Court cannot consider
 allegations that first appear in a party’s brief in deciding a motion to dismiss. See Marks v. Struble, 347 F.
 Supp. 2d 136, 148 (D.N.J. 2004) (refusing to consider allegations made for the first time in response to a
 defendants’ motion to dismiss in resolving Rule 12(b)(6) motion); Commonwealth of Pa ex. Rel.
 Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“[I]t is axiomatic that the complaint may
 not be amended by the briefs in opposition to a motion to dismiss.”) (citation omitted). To the extent that
 Emily Doe wishes to raise a claim based on the Free Exercise Clause, she must first file a motion to amend
 her complaint pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure.


                                                       8
Case 3:19-cv-05587-FLW-ZNQ Document 69 Filed 09/21/20 Page 9 of 18 PageID: 803




 acknowledges that the requirement to re-register upon moving or changing places of work or

 school creates some burden upon registered sex offender’s ability to relocate their residence;

 however, Defendant argues that any added burden is merely “incidental” to an asserted right to

 travel and, therefore, does not constitute infringement upon that right. Having considered the

 parties’ arguments, the Court finds that the registration scheme of Megan’s Law has only an

 incidental effect, if any, upon Plaintiff’s right to travel and, therefore, does not trigger heightened

 scrutiny.

        The Supreme Court has recognized a right to interstate travel in several decisions,

 beginning with United States v. Guest, 383 U.S. 745, 757-58 (1966), and Shapiro v. Thompson,

 394 U.S. 618, 629-30 (1969). The Supreme Court has summarized that the right to interstate travel

 embraces at least three different components: “the right of a citizen of one State to enter and to

 leave another State, the right to be treated as a welcome visitor rather than an unfriendly alien

 when temporarily present in the second State, and, for those travelers who elect to become

 permanent residents, the right to be treated like other citizens of that State.” Saenz v. Roe, 526

 U.S. 489, 500 (1999). The Third Circuit has further recognized a constitutional right of “intrastate

 travel,” stemming from substantive due process. Lutz v. City of York, Pa., 899 F.2d 255, 268 (3d

 Cir. 1990) (“We conclude that the right to move freely about one’s neighborhood or town, even

 by automobile, is indeed ‘implicit in the concept of ordered liberty’ and ‘deeply rooted in the

 Nation’s history.’”) Thus, under Supreme Court and Third Circuit precedent, “[a] state law

 implicates the right to travel” in three circumstances: (1) “when it actually deters such travel”; (2)

 “when impeding travel is its primary objective,” or (3) when it uses “any classification which

 serves to penalize the exercise of that right.” Attorney Gen. of New York v. Soto-Lopez, 476 U.S.




                                                   9
Case 3:19-cv-05587-FLW-ZNQ Document 69 Filed 09/21/20 Page 10 of 18 PageID: 804




 898, 903 (1986); Owner Operator Indep. Drivers Ass’n v. Pa. Tpk. Comm’n, 934 F.3d 283, 295

 (3d Cir. 2019).

        Here, Plaintiffs argue that Megan’s Law violates their right to travel by penalizing certain

 “intrastate travel activities” of juvenile sex offenders that deter them from relocating within the

 state. They contend that the registration requirements of Megan’s Law deter them both by virtue

 of the statute’s direct restrictions and obligations (requiring in-person registration and address

 verification under a variety of circumstances involving intrastate travel) and by its indirect

 restrictions on interstate travel, due to myriad local, state, and federal laws that apply to sex

 offenders throughout the country. In his opposition brief, B.K. offers two hypothetical examples

 of how he believes these restrictions penalize or deter his right to travel. First, B.K. supposes that,

 “[i]f a [juvenile sex offender]’s family seeks to rent a home for the summer at the New Jersey

 shore and the juvenile, who could be as young as 10 years of age or younger, fails to register in

 the shore community, he would be subject to an additional juvenile adjudication as delinquent that

 would preclude him from ever being able to seek termination from Megan’s Law.” (B.K. Opp.

 Br. at 25.) Second, B.K. supposes that, “though accepted to a college of his choice, a [juvenile sex

 offender] may be deterred from traveling to the state in which the college is located and enrolling

 in the school because of state laws that would penalize, with criminal sanctions, his ability to:

 reside near or on campus; be in the physical proximity of any number of places (schools, libraries,

 parks, day care centers, theaters, arcades, etc.) the locations of which may not even be readily

 known to him; live with his own child(ren), if he has a son or daughter; or work in a field related

 to his educational pursuits, among other restrictions.” (B.K. Opp. Br. at 26.)

        I disagree with these arguments. The registration scheme in Megan’s Law neither impedes,

 penalizes, nor deters travel. It imposes no obstacle to a sex offender’s movement within or outside




                                                   10
Case 3:19-cv-05587-FLW-ZNQ Document 69 Filed 09/21/20 Page 11 of 18 PageID: 805




 the state. There is “free ingress and regress to and from” New Jersey for sex offenders, and the

 statute thus does not “directly impair the exercise of the right to free interstate movement.” Saenz,

 526 U.S. at 501. The requirement to re-register when moving or changing places of work or school

 may create an added burden on registered sex offenders’ ability to change their residence within

 New Jersey, because they are required to take actions that they might otherwise not have taken.

 However, it does not prevent a sex offender from entering or leaving any part of New Jersey, and

 it does not erect any actual barrier to intrastate movement. Rather, any effect on the “right to travel

 is incidental to th[e] [registration] obligation, and not constitutionally offended.”                U.S. v.

 Shenandoah, 595 F.3d 151, 162-163 (3d Cir. 2010) (finding that the burdens imposed on the right

 to travel by the re-registration requirements under a similar sex offender statute were

 “meaningless”). Furthermore, any indirect restrictions in other statutes that may be triggered by a

 person’s designation as a sex offender has no bearing on whether the registration requirements in

 New Jersey’s Megan’s Law have an impact upon the right to travel. Those other statutes have not

 been challenged in Plaintiff’s complaint.5 Because the registration requirement in New Jersey’s

 Megan’s Law does not impose any obstacles upon a sex offender’s movement within or outside

 New Jersey, and the statute has, at most, only an incidental effect on a registered sex offender’s

 right to travel, strict scrutiny is not triggered.6

         Because heightened scrutiny is not triggered, the registration scheme of Megan’s Law and

 15-year time bar in Subsection (f) “need only be rationally related to a legitimate State interest” in



 5
         To the extent that Plaintiffs believe there are statutes other than Megan’s Law that are
 constitutionally infirm, Plaintiffs may challenge those other statutes in a separate action.
 6
         I note that Plaintiffs do not make any distinction between the right to travel of an adult vis-à-vis a
 juvenile. Indeed, any such distinction in this case would appear to be irrelevant, as both B.K. and Emily
 Doe have advanced in age since they were each adjudicated delinquent for their respective sex offenses,
 and are now adults.


                                                       11
Case 3:19-cv-05587-FLW-ZNQ Document 69 Filed 09/21/20 Page 12 of 18 PageID: 806




 relation to juvenile sex offenders. Holland v. Rosen, 895 F.3d 272, 296 (3d Cir. 2018). Under the

 rational-basis standard, “a statute withstands a substantive due process challenge if the state

 identifies a legitimate state interest that the legislature could rationally conclude was served by the

 statute.” Heffner v. Murphy, 745 F.3d 56, 79 (3d Cir. 2014) (quoting Alexander v. Whitman, 114

 F.3d 1392, 1403 (3d Cir. 1997)). This standard of review is “not a license for courts to judge the

 wisdom, fairness, or logic of legislative choices.” Heller v. Doe by Doe, 509 U.S. 312, 319 (1993)

 (quoting FCC v. Beach Commc’ns, Inc., 508 U.S. 307, 313 (1993)). Rather, courts “are compelled

 . . . to accept a legislature’s generalizations even when there is an imperfect fit between means and

 ends.” Heller, 509 U.S. at 320-21; see also New York State Bd. of Elections v. Lopez Torres, 552

 U.S. 196, 209 (2008) (Stevens, J., concurring) (emphasizing “the distinction between

 constitutionality and wise policy,” and stating that “[t]he Constitution does not prohibit legislatures

 from enacting stupid laws”).

        I find that the registration scheme of Megan’s Law, as well as the 15-year time bar in

 Subsection (f), are rationally related to a legitimate state interest. New Jersey jurisprudence has

 established that the legislative rationale for the registration scheme in Megan’s Law is to further

 public safety in relation to sex offenders. See State in Interest of C.K., 233 N.J. 44, 59 (2018)

 (citing N.J.S.A. 2C:7-1(a)). The legislation “permit[s] law enforcement officials to identify and

 alert the public” about sex offenders who may pose a danger to children. Id. (citing N.J.S.A.

 2C:7-1(a)). Moreover, the Third Circuit has determined that protecting vulnerable individuals

 from sexual offenders and preventing future sex crimes is not only a legitimate interest, but a

 compelling one, see United States v. Shenandoah, 595 F.3d 151, 163 (3d Cir. 2010), and that

 requiring the registration of sex offenders is rationally related to that interest, see Artway v.

 Attorney Gen. of State of N.J., 81 F.3d 1235, 1267-68 (3d Cir. 1996).




                                                   12
Case 3:19-cv-05587-FLW-ZNQ Document 69 Filed 09/21/20 Page 13 of 18 PageID: 807




         With respect to the 15-year time bar, the New Jersey Legislature’s judgment was that a

 period of fifteen years was appropriate to provide a sufficient assurance of good conduct such that

 a registrant could at that point apply to the court to terminate his or her registration obligations

 under Megan’s Law. See State in Interest of C.K., 233 N.J. 44, 64 (2018) (stating that “[t]he

 underlying assumption of [Subsection (f)] is that when a registrant, who has been offense-free for

 fifteen or more years, no longer poses a risk to the safety of the public, keeping him bound to the

 registration requirements no longer serves a remedial purpose”). Although the application of

 Megan’s Law to juvenile sex offenders may yield imperfect results, the Legislature’s conclusion

 that fifteen years is an appropriate period of time is rational.7 Accordingly, I find that the

 challenged provisions of Megan’s Law withstand rational basis review, and, therefore, Plaintiffs’

 substantive due process claims are dismissed.

         B.      Procedural Due Process Claims

         The procedural due process component of the Fourteenth Amendment requires that

 “[b]efore a person is deprived of a protected interest, he must be afforded opportunity for some

 kind of a hearing, except for extraordinary situations where some valid governmental interest is at

 stake that justifies postponing the hearing until after the event.” L.A. ex rel. Z.Kh. v. Hoffman, 144


 7
          In their opposition papers, Plaintiffs argue that updated empirical research establishes that, in
 hindsight, Megan’s Law is not actually rational when applied to juvenile sex offenders. Even if that may
 be the case, the proper venue for those suggestions is the State legislature, not the federal courts. Under
 rational basis review, “a legislative choice is not subject to courtroom fact-finding and may be based on
 rational speculation unsupported by evidence or empirical data.” Beach, 508 U.S. at 315. Plaintiffs’
 reliance on a line of cases in which the Supreme Court applied a more searching review is misplaced.
 (See B.K. Opp. Br. at 17 (citing City of Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432 (1985)); Doe
 Opp. Br. at 26 (citing Cleburne, 473 U.S. 432; Romer v. Evans, 517 U.S. 620 (1996))). In those cases, the
 Supreme Court did so only after finding that the challenged statutes were motivated by “irrational
 prejudice” or “animosity towards the class of persons affected” by the challenged statutes. See Cleburne,
 473 U.S. at 450; Romer, 517 U.S. at 63. There is no suggestion that Megan’s Law was enacted with such
 ulterior motives. Plaintiffs’ reliance on Gonzales v. Carhart, 550 U.S. 124, 165 (2007), is also misplaced.
 (See B.K. Opp. Br. at 18.) That case involved the application of a particular form of scrutiny that is applied
 in the abortion rights context; it did not involve rational basis review.


                                                      13
Case 3:19-cv-05587-FLW-ZNQ Document 69 Filed 09/21/20 Page 14 of 18 PageID: 808




 F. Supp. 3d 649, 668 (D.N.J. 2015) (quoting Bd. Of Regents of State Colleges v. Roth, 408 U.S.

 564, 570 n.7 (1972)). In analyzing a procedural due process claim, “the first step is to determine

 whether the nature of the interest is one within the contemplation of the ‘liberty or property’

 language of the Fourteenth Amendment.” Shoats v. Horn, 213 F.3d 140, 143 (3d Cir. 2000). If

 the asserted interest falls within the protections of the Due Process Clause, the second step is to

 determine whether the plaintiff was afforded all of the process he was due. See id.

        Here, Plaintiffs assert that Subsection (f) of Megan’s Law deprives juvenile offenders of a

 meaningful right to be heard when he or she can “prove that he [or she] is not likely to pose a

 danger to the safety of others” (B.K. Compl. at ¶ 166) and demonstrate that “he or she poses a

 negligible risk of sex offense recidivism.” (Doe Compl. at ¶ 81.) Plaintiffs also maintain that the

 imposition of Megan’s Law on juveniles solely based on their sex offense adjudication, without

 considering their individual risk, violates due process. (Doe Compl. at ¶¶ 84.) In response,

 Defendant contends that the likelihood of recidivism posed by a sex offender is not relevant to the

 general enforcement of Megan’s Law and, therefore, a procedural due process right to a weighing

 of likelihood of recidivism is not required. Having considered the parties’ arguments, I find that

 Subsection (f) does not violate Plaintiffs’ procedural due process rights.

        Due process does not mandate the opportunity to prove a fact that is not relevant to the

 sexual offender statute. See Conn. Dep’t of Pub. Safety, 538 U.S. at 8 (2003) (holding that there

 was no procedural due process right because “the fact that respondent seeks to prove––that he is

 not currently dangerous––is of no consequence under Connecticut’s Megan’s Law”). Here,

 Plaintiffs are subject to the provisions of New Jersey’s Megan’s Law based solely on their status

 as convicted or adjudicated sex offenders, not based on their risk of re-offense or any presumption




                                                 14
Case 3:19-cv-05587-FLW-ZNQ Document 69 Filed 09/21/20 Page 15 of 18 PageID: 809




 of dangerousness. See N.J.S.A. 2C:7-2(a), (b)(1)-(3).8 Therefore, the individualized likelihood of

 recidivism posed by either B.K. or Emily Doe, or the lack thereof, is not relevant to the

 enforcement of Megan’s Law. Furthermore, “[t]he right to procedural due process does not exist

 in isolation.” Clark v. Twp. Of Falls, 890 F.2d 611, 620 (3d Cir. 1989). Instead, substantive

 protected liberty interests that are entitled to procedural safeguards generally arise either from the

 Constitution itself or from a state-created statutory entitlement. Shoats, 213 F.3d at 143 (citing

 Bd. Of Regents v. Roth, 408 U.S. 564, 575 (1972)). Plaintiffs point to no statute or constitutional

 provision that creates a substantive liberty interest in a right to a weighing of the likelihood of

 recidivism. Accordingly, I find that Plaintiffs’ procedural due process claims fail, and those claims

 are dismissed.

         C.       Equal Protection Claims

         The Equal Protection Clause provides that no state shall “deny to any person within its

 jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV § 1. “This is not a command

 that all persons be treated alike but, rather, ‘a direction that all persons similarly situated should

 be treated alike.’” Artway v. Attorney Gen. of State of N.J., 81 F.3d 1235, 1267 (3d Cir. 1996)

 (emphasis in original) (quoting City of Cleburne v. Cleburne Living Center, 473 U.S. 432, 439

 (1985)). “The level of scrutiny applied to ensure that classifications comply with this guarantee


 8
          Additionally, Plaintiffs assert that Megan’s Law violates procedural due process by creating an
 “irrebuttable presumption of dangerousness.” (B.K. Compl. at ¶ 175; Doe Compl at ¶ 81.) This argument
 closely resembles the procedural due process argument made in Connecticut Department of Public Safety,
 538 U.S. 1, 6 (2003). There, the sex offenders argued that they have a procedural due process right to
 demonstrate they are not “currently dangerous” because the sex offender registration requirement implied
 that they were dangerous. Id. Although the Second Circuit Court of Appeals agreed with that argument
 and held there was a due process violation, the Supreme Court reversed, holding that no liberty interest was
 implicated because the Connecticut statute turned “on an offender’s conviction alone” and dangerousness
 “is of no consequence under” the law. Id. at 6-7. Similarly, here, New Jersey’s Megan’s Law does not turn
 on the dangerousness of the offender, merely the fact that he or she was convicted or adjudicated of having
 committed a prescribed sex offense. Accord Millard v. Camper, --- F.3d ---, 2020 WL 4875290, at *8 (10th
 Cir. Aug. 20, 2020); Doe v. Moore, 410 F.3d 1337, 1342 (11th Cir. 2005).


                                                     15
Case 3:19-cv-05587-FLW-ZNQ Document 69 Filed 09/21/20 Page 16 of 18 PageID: 810




 differs depending on the nature of the classification.” Id. “Classifications involving suspect or

 quasi–suspect class, or impacting certain fundamental constitutional rights, are subject to

 heightened scrutiny.” Id. (citing Cleburne, 473 U.S. at 439). “Other classifications, however,

 need only be rationally related to a legitimate government goal.” Id. (citing Chapman v. United

 States, 500 U.S. 453, 465 (1991)).

        Megan’s Law requires persons who have been adjudicated delinquent for committing a

 prescribed sex offense to register in the municipality where he or she lives, notify the municipal

 law enforcement agency if he or she moves or upon a change of employment or school enrollment

 status, and re-register if he or she moves to any new municipality. The challenged classification

 in this case—juveniles adjudicated delinquent for committing a sex offense—is not a suspect or

 quasi-suspect category. See Cleburne, 473 U.S. at 440 (listing classes receiving heightened

 scrutiny as race, alienage, national origin, and sex). Furthermore, for the reasons explained above,

 the challenged statute does not implicate a fundamental constitutional right for which the Supreme

 Court has granted heightened protection. This classification, therefore, is subject to “[t]he general

 rule that legislation is presumed to be valid and will be sustained if the classification drawn by the

 statute is rationally related to a legitimate state interest.” Cleburne, 473 U.S. at 440 (citing cases).

        The registration requirements of Megan’s Law easily satisfy this requirement. The Third

 Circuit has determined that “[p]rotecting vulnerable individuals from sexual offenses is certainly

 a legitimate state interest.” Artway v. Attorney Gen. of State of N.J., 81 F.3d 1235, 1267 (3d Cir.

 1996). Furthermore, requiring registration of juveniles who have been adjudicated as having

 committed a sex offense, as opposed to other juveniles adjudicants without a sex offense history,

 is rational. While Plaintiffs contend that juvenile sex offenders should be evaluated based on the

 individual risks that they may pose, “the equal protection clause does not prevent the legisl[a]ture




                                                   16
Case 3:19-cv-05587-FLW-ZNQ Document 69 Filed 09/21/20 Page 17 of 18 PageID: 811




 from recognizing ‘degrees of evil.’” Skinner v. Oklahoma, 316 U.S. 535, 540 (1942)). The New

 Jersey Legislature could have rationally concluded that juveniles adjudicated for committing a sex

 offense pose a different degree of risk than juveniles adjudicated delinquent for non-sex offenses.

 Accordingly, I find that Plaintiffs’ equal protection claims under the U.S. Constitution fail, and

 those claims are dismissed.

        D.      State-Law Claims

        Because the Court has found that Plaintiffs have failed to state any of their claims under

 the federal constitution, the only potential basis for this Court’s jurisdiction over Plaintiff’s state

 law claims is supplemental jurisdiction pursuant to 28 U.S.C. § 1367. Under Section (c) of 28

 U.S.C. § 1367, a district court “may decline to exercise supplemental jurisdiction over a claim . . .

 [if] the district court has dismissed all claims over which it has original jurisdiction.” 28 U.S.C.

 § 1367(c). The Third Circuit has stated that “where the claim[s] over which the district court has

 original jurisdiction [are] dismissed before trial, the district court must decline to decide the

 pendent state claims unless considerations of judicial economy, convenience, and fairness to the

 parties provide an affirmative justification for doing so.” Borough of West Mifflin v. Lancaster,

 45 F.3d 780, 788 (3d Cir. 1995); cf. Markowitz v. Ne. Land Co., 906 F.2d 100, 106 (3d Cir. 1990)

 (“[T]he rule within this Circuit is that once all claims with an independent basis of federal

 jurisdiction have been dismissed the case no longer belongs in federal court.”). In this case, having

 dismissed all of Plaintiffs’ federal claims, I find that there are no considerations to justify this

 Court’s exercise of supplemental jurisdiction over their remaining state law claims and, therefore,

 I decline to exercise jurisdiction over those claims.9


 9
          I also note that principles of federalism and comity favor allowing the state courts to decide
 Plaintiffs’ state law claims. The New Jersey courts are better positioned to decide whether their own
 Constitution has been violated by Defendant’s policy of enforcing the 15-year time bar in Subsection (f)
                                                                      (Footnote continued on next page.)


                                                   17
Case 3:19-cv-05587-FLW-ZNQ Document 69 Filed 09/21/20 Page 18 of 18 PageID: 812




 III.    CONCLUSION

         In summary, I find that each of Plaintiffs’ claims under the federal constitution fail as a

 matter of law. Their substantive due process claims fail because their asserted right to travel does

 not trigger heightened scrutiny, and the challenged provisions of Megan’s Law withstand rational-

 basis review. Plaintiffs’ procedural due process claims fail because the individualized likelihood

 of recidivism posed by juvenile sexual offenders is not relevant to the enforcement of Megan’s

 Law, and Plaintiffs point to no other source for a substantive liberty interest in a right to a weighing

 of the likelihood of recidivism. Their equal protection clause claims fail because juvenile sex

 offenders are not a suspect class, and there is a rational basis for distinguishing between juvenile

 sex offenders and juveniles adjudicated delinquent for non-sex offenses. Having found that

 Plaintiffs have failed to state any federal claims, I decline to exercise supplemental jurisdiction

 over Plaintiffs’ state law claims. Accordingly, Defendants’ motions to dismiss are GRANTED,

 and Plaintiffs’ claims are dismissed, without prejudice to Plaintiffs pursuing their state-law claims

 in state court. An appropriate Order accompanies this Opinion.




 against juveniles. Furthermore, the issue presented by Plaintiff’s statutory construction claim—i.e.,
 whether the 15-year time bar applies to juvenile offenders in the first instance—appears to be unsettled or
 uncertain. On the one hand, the New Jersey Supreme Court has suggested, albeit in dicta, that the 15-year
 time bar applies to juveniles. See State in the Interest of C.K., 233 N.J. 44, 48 (2018) (stating that
 “[S]ubsection (f) allows a registrant to seek relief from [its] requirements fifteen years after his juvenile
 adjudication . . . ) (emphasis added). On the other hand, such an interpretation may conflict with the
 underpinnings of the state juvenile justice code—which contemplates rehabilitation for juvenile delinquents
 by the age of majority, in most cases. See In re Registrant J.G., 169 N.J. 304, 335 (2001) (discussing the
 “the Juvenile Code’s emphasis on supervision, care and rehabilitation” by providing, for instance, that “all
 orders of disposition other than for incarceration in delinquency cases shall terminate at age eighteen, or
 three years from the date of the order, whichever is later”). In this case, by declining supplemental
 jurisdiction in favor of resolution by the state courts, this Court may avoid a needless decision on such an
 important state policy issue.


                                                      18
